UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14C (RULE 14c-101) SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: x Preliminary Information Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) o Definitive Information Statement Gateway Energy Corporation (Name of Registrant As Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): o No fee required. x Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. (1) Title of each class of securities to which transaction applies: $0.01 par value Common Stock (2) Aggregate number of securities to which transaction applies: 30,613,637 shares (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): $.0175 per share (4) Proposed maximum aggregate value of transaction: $535,738.65 (5) Total fee paid: $73.07 x Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: 3530019v1 (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: 3530019v1 NOTICE OF ACTION BY WRITTEN CONSENT AND APPRAISAL RIGHTS AND INFORMATION STATEMENT Gateway Energy Corporation 1415 Louisiana Street, Suite 4100 Houston, Texas 77002 , 2013 To the Stockholders of Gateway Energy Corporation: This Information Statement is being furnished to you, as a holder of common stock, par value $0.01 (the “Common Stock”), of Gateway Energy Corporation (the “Company”) to inform you of (i) the approval by the Company’s Board of Directors (the “Board”), upon a recommendation of a Special Committee of the Board, at a meeting held on August 13, 2013 to adopt the Agreement and Plan of Merger (the “Merger Agreement”), a copy of which is attached hereto as Annex A , by and among the Company, Gateway Acquisition LLC. (“Merger Sub”) and Gateway Energy Holdings LLC (“Parent”), whereby the Company will merge with and into Merger Sub, with Merger Sub continuing as a wholly-owned subsidiary of Parent (the “Merger”), and (ii) the Company’s receipt on September , 2013 of a written consent (the “Consent”) approving the Merger and the transactions contemplated by the Merger Agreement (together with the Merger, the “Merger Transactions”) by stockholders owning approximately 17,221,589 shares of Common Stock, representing approximately 56.25% of the 30,613,637 outstanding shares of Common Stock as of August 12, 2013. No other stockholder vote is required due to this representing a majority of the outstanding stock in the Company entitled to vote thereon. The resolutions adopted by the Board at its meeting on August 13, 2013 and the Consent give the Company the authority to effect the Merger Transactions. The effective date of the Merger Transactions will be on or after , 2013 (20 calendar days following the date this Information Statement is first mailed to the stockholders). Stockholders of the Company who do not vote in favor of the proposal to adopt the Merger Agreement will have the right to seek appraisal of the fair value of their shares of Common Stock if they deliver a demand for appraisal before September , 2013 and comply with all the requirements of Delaware law, which are summarized in this Information Statement and reproduced in their entirety in Annex B . This notice and the accompanying information statement shall constitute notice to you from the Company of the availability of appraisal rights under Section262 of the DGCL. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. THIS IS NOT A NOTICE OF ANNUAL MEETING OF STOCKHOLDERS AND NO STOCKHOLDER MEETING WILL BE HELD TO CONSIDER ANY MATTER DESCRIBED HEREIN. We urge you to read the entire accompanying information statement carefully. Please do not send in your Common Stock at this time. If the Merger is completed, you will receive instructions regarding the surrender of your Common Stock and payment for your shares of Common Stock. This Information Statement is dated , 2013, and is first being mailed to our stockholders on or about , 2013. Following the receipt of the Consent, no other stockholder vote is required. This Information Statement is being furnished to all of our stockholders pursuant to Section 14(c) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), the rules promulgated thereunder and the provisions of the General Corporation Law of the State of Delaware, solely for the purpose of informing stockholders of the Merger Transactions before they take effect and of their appraisal rights. By order of the Board of Directors, Frederick M. Pevow, Jr. President and Chief Executive Officer 3530019v1 TABLE OF CONTENTS SUMMARY OF TERMS OF MERGER TRANSACTIONS. 3 Special Factors (see page 9 ) 3 Structure of the Merger (see page 20 ) 3 The Special Committee (see page 20 ) 3 Recommendation of the Special Committee and the Board (see page 20 ) 3 Position of the Acquiror Filing Persons as to the Fairness of the Merger (see page 30 ) 3 Conduct of the Business of the Company if the Merger is not Consummated (see page 35) 4 Interests of Certain Persons in the Merger (see page 35 ) 4 Support Agreements (see page 36 ) 4 Material U.S Federal Income Tax Consequences (see page 38) 5 Accounting Treatment 5 The Parties (see page 45 ) 5 The Merger Agreement (see page 49 ) 6 Procedures for Exchange of Shares for Merger Consideration. 7 Appraisal Rights (see page 54 ) 7 Questions. 8 SPECIAL FACTORS. 9 Background. 9 Structure of the Merger. 20 The Special Committee. 20 Recommendation of the Special Committee and the Board of Directors. 20 Reasons for the Merger. 21 Fairness of the Merger; Reasons for the Recommendation of the Special Committee and the Board. 21 Certain Information Prepared by Our Management 24 Case I – Orderly Liquidation with No Bankruptcy of Gateway Offshore Pipeline Company. 24 Material Assumptions. 24 Key Dates. 24 Operating. 24 Extraordinary Corporate Expenses. 25 Gateway Offshore Pipeline Company. 25 Meridian Bank. 25 Asset Sale Values. 25 Material Risks. 26 Case II – Orderly Liquidation After a Bankruptcy of Gateway Offshore Pipeline Company . 27 Material Assumptions . 27 Key Dates . 27 Operating . 27 Extraordinary Corporate Expenses . 27 Gateway Offshore Pipeline Company . 28 Meridian Bank . 28 Asset Sale Values . 28 Material Risks . 29 Position of the Acquiror Filing Persons as to the Fairness of the Merger. 30 Certain Effects of the Merger. 32 Plans for the Company After the Merger. 34 3530019v1 Conduct of the Business of the Company if the Merger is not Consummated. 35 Interests of Certain Persons in the Merger. 35 Material Federal U.S. Income Tax Consequences. 38 Rights of Stockholders Who Seek Appraisal 40 FORWARD-LOOKING STATEMENTS. 41 QUESTIONS AND ANSWERS ABOUT THE MERGER TRANSACTIONS. 42 THE PARTIES. 45 Gateway Energy Corporation. 45 Gateway Energy Holdings LLC 47 Gateway Acquisition LLC 47 Principal Stockholders. 47 THE MERGER AGREEMENT 49 The Merger. 49 Treatment of Shares of Company Stock and Equity Awards. 49 Representations and Warranties. 49 Company Material Adverse Effect Definition. 50 Conditions to the Merger. 50 Conduct Until the Merger. 51 No Solicitation. 51 Termination. 52 Termination Fees. 53 Amendment and Waiver. 53 Indemnification. 53 Expenses. 53 APPRAISAL RIGHTS. 54 COSTS AND FINANCING OF THE MERGER TRANSACTIONS. 57 PAST CONTRACTS, TRANSACTIONS, NEGOTIATIONS AND AGREEMENTS. 57 CONDUCT OF THE COMPANY’S BUSINESS AFTER THE MERGER TRANSACTIONS. 58 FINANCIAL INFORMATION 58 PRICE RANGE OF COMMON STOCK; DIVIDENDS. 59 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 60 HOUSEHOLDING 61 ADDITIONAL INFORMATION 61 ANNEX A - AGREEMENT AND PLAN OF MERGER A-1 ANNEX B - sECTION CORPORATION LAW OF THE STATE OF DELAWARE b-1 ANNEX C - FORM OF SUBSCRIPTION, EXCHANGE AND VOTING AGREEMENT c-1 Annex D - ANNUAL REPORT ON FORM 10-K FOR THE YEAR ENDED DECEMBER 31, 2012 (AS AMENDED) d-1 Annex E - QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2013. e-1 3530019v1 Annex F - QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2013. F-1 Annex G - PROJECTIONS AND MATERIAL ASSUMPTIONS AND LIMITATIONS PREPARED FOR GREYCAP G-1 Annex H - PROJECTIONS AND MATERIAL ASSUMPTIONS AND LIMITATIONS PREPARED FOR THE SPECIAL COMMITTEE H-1 3530019v1 Gateway Energy Corporation Louisiana Street, Suite 4100 Houston, Texas 77002 Notice of Action by Written Consent and Appraisal Rights and Information Statement This Information Statement is being furnished to you, as a holder of common stock, par value $0.01 (“Common
